DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al (6,319,152) in view of Asahi Chemical data sheets. Claims 1-2, Takesue discloses a golf ball comprising a core and cover.  The cover composition comprises a (2) a styrene base block copolymer such as Tuftec H1051 from Asahi Chemicals and (1) a polyurethane (col. 1, lines 60-65; col. 4, line 30). Tuftec H1051 is a hydrogenated styrenic thermoplastic elastomer (aromatic vinyl, see data sheet).  The composition includes from 50 to 99% of polyurethane (1) and from 50 to 1% of the aromatic vinyl (2) (col. 2, lines 22-25).  Takesue discloses commercially available styrene-based copolymers available from Asahi are used as component (2) and cites Tuftec H1051.  Applicant uses S.O.E. S1611 as the option for component (2). Tuftec H1051 and S.O.E. S1611 are listed as hydrogenated styrenic thermoplastic elastomer and are owned by Asahi Chemical (see data sheets). One of ordinary skill in the art would substitute one hydrogenated styrenic thermoplastic elastomer (within the same company) for another because the S.O.E. S1611 data sheets teaches the benefits include anti-scratch resistance. Applicant’s benefit includes good scuff resistance.  Since applicant’s material (A) is identical to material (2) of Takesue in view of Asahi Chemical all properties including glass transition and rebound resistance will be the same.  Claims 3-4, Takesue discloses commercially available styrene-based copolymers available from Asahi are used as component (2) and cites Tuftec H1051.  Applicant uses S.O.E. S1611 as the option for component (2). Tuftec H1051 and S.O.E. S1611 are listed as hydrogenated styrenic thermoplastic elastomer and are owned by Asahi Chemical (see data sheets). One of ordinary skill in the art would substitute one hydrogenated styrenic thermoplastic elastomer (within the same company) for another because the S.O.E. S1611 data sheets teaches the benefits include anti-scratch resistance. Applicant’s benefit include good scuff resistance.  Since applicant’s material (A) is identical to material (2) of Takesue in view of Asahi Chemical all properties will be the same. Claim 8, the polyurethane is an ether based thermoplastic polyurethane (col. 2, lines 59-66).  Claim 9, since applicant’s materials (A) and (B) are identical to materials (1) and (2) of Takesue in view of Asahi Chemical the rebound resilience of the composition will be the same.  Claim 12, the composition includes from 50 to 1% of the aromatic vinyl (2) (col. 2, lines 22-25).   One of ordinary skill in the art would substitute one hydrogenated styrenic thermoplastic elastomer (within the same company) for another for enhanced features such as anti-scratch resistance. (Note: the date of S.O.E. S1611 is at least June 20, 2013, see 2013/0157143 [0064])
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al (6,319,152) in view of Asahi Chemical data sheets, and further in view of Bulpett et al. (9,084,916).  Takesue discloses the golf ball may include a dual cover but does not disclose the dimensions or material for the additional layer (col 6, lines 29-30).  Bulpett teaches a golf ball comprising an inner cover made from an ionomer wherein the outer cover has a thickness from 0.005 to 0.4 inch (abstract; col. 15, lines 3-4).  One of ordinary skill in the art would have modified the number of layers for increased durability. 

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues one of ordinary skill in the art would not substitute the Tuftec H1051 disclosed by Takesue with the SOE S1611.  As shown above, Tuftec H1051 and S.O.E. S1611 are listed as hydrogenated styrenic thermoplastic elastomer and are owned by Asahi Chemical (see data sheets). One of ordinary skill in the art would substitute one hydrogenated styrenic thermoplastic elastomer (within the same company) for another because the S.O.E. S1611 data sheets teaches the benefits include anti-scratch resistance. Applicant’s benefit includes good scuff resistance. 
In response to applicant's argument that the references fail to recognize certain features of applicant’s invention, it is not required for each and every advantage to be recognized by the prior art. The combination of the references is identical to applicant’s invention therefor the properties will be the identical as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



May 26, 2022